[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               November 20, 1998
Date of Application:            November 20, 1998
Date Application Filed:         November 25, 1998
Date of Decision:               September 26, 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR95-470531.
M. Donald Cardwell, Defense Counsel, for Petitioner
Sandra Tulius, Assistant State's Attorney, for the State. CT Page 1430
 BY THE DIVISION
Following a bench trial the petitioner was convicted of kidnapping, 1st degree (§ 53a-92(a)(2)(a); sexual assault, 1st degree (§53a-70(a)(1); criminal attempt to commit sexual assault, 1St degree (§ 53a-49(a)(2) and 53a-70(a).
He was sentenced to concurrent terms of 12 years on each count, to be served consecutively to a federal sentence of 120 months which he was serving at the time, for an effective sentence of 12 nature of the offenses this sentence cannot be found to be excessive or disproportionate. (Practice Book § 43-28). Nor do we find it to be disproportionately lenient under all the circumstances so that an increase is warranted.
We find the sentence to be within the parameters of the Sentencing Court's reasonable discretion and we affirm it.
Klaczak, Miano and Ianotti, J's, participated in this decision.